                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DONNA CAVE, et al                                                 PLAINTIFFS

ANNE ORSI, et al                              CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al                                         INTERVENORS



V.                        Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary of State
in his Official Capacity                                          DEFENDANT

                      BRIEF IN SUPPORT OF
      ORSI ​PLAINTIFFS’ MOTION FOR ORDER TO SHOW CAUSE

                                 INTRODUCTION

      The Orsi Plaintiffs previously filed a Motion to Compel Production of

Documents Directed to Senator Jason Rapert (Docket no. 79). The Orsi Plaintiffs

incorporate all the allegations of fact and exhibits to that Motion in this Motion for

Order to Show Cause, and all prior briefing on that issue.



                                          1
      The American History and Heritage Foundation objects to the disclosure of

documents in the possession of its president, State Senator Jason Rapert, on the

basis that the documents are not relevant to any issues and that they are protected

under the First Amendment privilege of Freedom of Speech and Association. Both

objections are without merit.

      1.     Relief Sought by Plaintiffs and Intervenors.

      The AHHF contends that the information sought by the ​Orsi​ Plaintiff's is

irrelevant because the ​Orsi​ Plaintiffs have no claim in this case. Insofar as they

assert that the matter has already been decided by the United States Supreme

Court, they are wrong. Their reliance on ​Van Orden v. Perry​, 545 U.S. 677, 125

S.Ct. 2854 (2005) and ​McCreary v. ACLU, ​545 U.S. 844, 125 S.Ct. 2722 (2005) is

badly misplaced.

      Plaintiffs brought this action within a month of the installation of a Ten

Commandments monument on the Arkansas State Capitol grounds. The

monument was placed pursuant to Act 1231 of 2015. The exact text of the

commandments was prescribed by the Arkansas General Assembly.

      Objection to the placement of the monument was voiced at public hearings

by Christians, Jews, other persons of faith, secularists, and non-believers.




                                           2
      Notwithstanding the widespread objections, and substantial publicity, the

State went forward with the installation of a monument. The monument was

destroyed within twenty-four hours. A new monument was created and installed.

It was unveiled on April 26, 2018. This action was filed on May 23, 2018.

      This lawsuit challenges not only the maintenance of this “passive”

monument, but the fact that the state had recently erected a new monument. See

Complaint, paragraph 1, 16, 20, 33, 34.

      The monument plainly contains both religious text and religious symbolism.

There is no good-faith secular purpose for the monument. There is a sham secular

purpose articulated in Act 1231 of 2015.

      The Establishment Clause of the First Amendment “means at least this:

Neither a state nor the Federal Government can set up a church. Neither can pass

laws which aid one religion, aid all religions, or prefer one religion over another.”

Everson v. Bd. of Ed. of Ewing Twp.​, 330 U.S. 1, 15 (1947), The First

Amendment, rendered applicable to the states by the Fourteenth Amendment,

prohibits the state from endorsing one religion over another. The state has endorsed

one religion over the rest by placing this monument. The Constitution requires that

the monument be removed.




                                           3
      This case is controlled by ​Stone v. Graham, ​449 U.S. 39 and ​McCreary

County v. American Civil Liberties Union of Kentucky,​ 545 U.S. 844, 861 (2005).

A third Supreme Court case, ​Van Orden v. Perry, ​545 U.S. 677 (2005) is easily

distinguishable. The recent case of ​American Legion v. American Humanist

Association​, 588 U.S. ____ (No. 17-1717) is even more easily distinguishable, but

as the American History and Heritage Foundation does not appear to rely on that

case, nothing further needs to be said about the case at this time.

      In ​Stone, supra, ​the United States Supreme Court found that a Kentucky

statute that required the posting of the Ten Commandments in public schoolrooms

had no secular legislative purpose. This was in spite of the finding of the Kentucky

legislature that “[t]he secular application of the Ten Commandments is clearly

seen in its adoption as the fundamental legal code of Western Civilization and the

Common Law of the United States." 1978 Ky. Acts, ch. 436, § 1 (effective June

17, 1978), Ky.Rev.Stat. § 158.178 (1980). The Supreme Court was not fooled.

“The pre-eminent purpose for posting the Ten Commandments on schoolroom

walls is plainly religious in nature. The Ten Commandments are undeniably a

sacred text in the Jewish and Christian faiths, and no legislative recitation of a

supposed secular purpose can blind us to that fact. The Commandments do not

confine themselves to arguably secular matters, such as honoring one's parents,



                                           4
killing or murder, adultery, stealing, false witness, and covetousness. See Exodus

20: 12-17; Deuteronomy 5: 16-21. Rather, the first part of the Commandments

concerns the religious duties of believers: worshipping the Lord God alone,

avoiding idolatry, not using the Lord's name in vain, and observing the Sabbath

Day. See Exodus 20: 1-11; Deuteronomy 5: 6-15.” ​Stone v. Graham,​ 449 U.S.

39, 41-42 (1980).

      In ​McCreary County v. American Civil Liberties Union of Kentucky​, 545

U.S. 844 (2005), two Kentucky Counties posted the Ten Commandments in their

courthouses. They adopted nearly identical resolutions calling for a more

extensive exhibit meant to show that the Commandments are Kentucky's

"precedent legal code." The resolutions noted several grounds for taking that

position, including the state legislature's acknowledgment of Christ as the "Prince

of Ethics." After an initial challenge, the displays were modified to include eight

smaller, historical documents containing religious references. Following a second

challenge, the counties added framed copies of the Magna Carta, the Declaration of

Independence, the Bill of Rights, the lyrics of the Star Spangled Banner, the

Mayflower Compact, the National Motto, the Preamble to the Kentucky

Constitution, and a picture of Lady Justice. Once again, the United States Supreme

Court was not fooled by the transparent sham of a secular purpose. Following



                                          5
Stone,​ the Supreme Court found that the clear religious purpose of the display

rendered it a violation of the Constitution.

      The AHHF relies on ​Van Orden,​ ​supra.​ Indeed, the General Assembly also

purported to rely on it in Act 1231 of 2015. Ark. Code Ann. § 22-3-221 (b)(1).

That case is distinguishable for many reasons. The official syllabus reads, “Among

the 21 historical markers and 17 monuments surrounding the Texas State Capitol is

a 6-foot-high monolith inscribed with the Ten Commandments. The legislative

record illustrates that, after accepting the monument from the Fraternal Order of

Eagles--a national social, civic, and patriotic organization--the State selected a site

for it based on the recommendation of the state organization that maintains the

capitol grounds. Petitioner, an Austin resident who encounters the monument

during his frequent visits to those grounds, brought this 42 U.S.C. § 1983 suit

seeking a declaration that the monument's placement violates the First

Amendment's Establishment Clause and an injunction requiring its removal.

Holding that the monument did not contravene the Clause, the District Court found

that the State had a valid secular purpose in recognizing and commending the

Eagles for their efforts to reduce juvenile delinquency, and that a reasonable

observer, mindful of history, purpose, and context, would not conclude that this




                                           6
passive monument conveyed the message that the State endorsed religion. The

Fifth Circuit affirmed.” ​Van Orden v. Perry​, 545 U.S. 677, 677 (2005).

      Van Orden was a plurality decision. That means that in order to find the

legal impact of the decision, the reader must find the narrowest grounds on which

the decision can be understood. The United States Supreme Court adopted the

“narrowest grounds” doctrine in ​Marks v. United States,​ 430 U.S. 188 (1968). In

Marks, the Supreme Court held, “When a fragmented Court decides a case and no

single rationale explaining the result enjoys the assent of five Justices, the holding

of the Court may be viewed as that position taken by those Members who

concurred in the judgments on the narrowest grounds.” ​Id, ​430 U.S. at 193

(internal quotation omitted).

      “Although the “narrowest grounds” test is the only model of interpretation

recognized by the Supreme Court, the Court has never fully explained what it

entails. One court has opined that the “narrowest grounds” are simply understood

as the “less far-reaching common ground.” ​Johnson v. Bd. of Regents of the Univ.

of Ga.​ , 263 F.3d 1234, 1247 (11th Cir. 2001). Heather Bailey New, Determining

the Precedential Value of Supreme Court Plurality Decisions in the Fifth Circuit,

20 App. Advoc. 112, 112 (2007). “When a majority of the Supreme Court agrees

only on the outcome of a case and not on the grounds for that outcome, “the



                                           7
holding of the Court may be viewed as that position taken by those Members who

concurred in the judgments on the narrowest grounds.” ​Marks v. United States,​ 430

U.S. 188, 193, 97 S.Ct. 990, 51 L.Ed.2d 260 (1977) (internal quotations omitted).

United States v. Bailey​, 571 F.3d 791, 798 (8th Cir. 2009). When the vote or votes

of the concurring Justice are necessary to the majority opinion and expressly

conditioned on the understanding of the majority opinion, the concurrence is

controlling. ​Keefe v. Adams​, 840 F.3d 523, 545 n.14 (8th Cir. 2016) (Kelly,

Circuit Judge, concurring in part and dissenting in part). See also ​United States v.

Hirani,​ 824 F.3d 741, 751 (8th Cir. 2016).

                            ​ hief Justice Rehnquist, Justice Scalia, Justice
      In ​Van Orden, supra, C

Kennedy and Justice Thomas joined in one opinion written by the Chief Justice.

Justices Scalia and Thomas filed a concurring opinion. Justice Breyer cast the

deciding vote with an opinion concurring in the judgment. Justices Ginsburg,

O’Connor, Souter, and Stevens dissented. Justice Breyer’s opinion was essential to

the majority opinion. Therefore to find the narrowest grounds for the ruling, we

must look to Justice Breyer’s opinion.

      Justice Breyer reasoned that there would inevitably be borderline cases, and

this was one of them. The text was undeniably religious. But the context of this

case also had to be considered. The tablets were part of a display that conveyed a



                                          8
mixed message, religious and secular. The group that donated the monument was

engaged in public service, working to combat juvenile delinquency. The physical

setting suggested little or nothing of the sacred. But the “determinative” factor,

according to Justice Breyer, was that “40 years passed in which the presence of this

monument, legally speaking, went unchallenged (until the single legal objection

raised by petitioner). And I am not aware of any evidence suggesting that this was

due to a climate of intimidation. Hence, those 40 years suggest more strongly than

can any set of formulaic tests that few individuals, whatever their system of beliefs,

are likely to have understood the monument as amounting, in any significantly

detrimental way, to a government effort to favor a particular religious sect,

primarily to promote religion over nonreligion, to “engage in” any “religious

practic[e],” to “compel” any “religious practic[e],” or to “work deterrence” of any

“religious belief.” ​Schempp​, 374 U.S., at 305, 83 S.Ct. 1560 (Goldberg, J.,

concurring). Those 40 years suggest that the public visiting the capitol grounds has

considered the religious aspect of the tablets' message as part of what is a broader

moral and historical message reflective of a cultural heritage.” ​Van Orden v.

Perry​, 545 U.S. 677, 702–03, (2005).

      Justice Breyer explicitly did not agree with the plurality’s analysis. ​Id.​ at

705. He agreed, rather, with Justice O’Connor’s statement of principles in



                                           9
McCreary County, supra​. He merely disagreed with Justice O’Connor as to the

evidence as it bears on the application of the principles to the ​Van Orden​ case.

      The Court need not, and should not, resolve the legal question on this

motion. The Court should only determine that there is a legitimate, good faith

dispute between the parties as to the legality of the monument and that discovery is

important to resolve that dispute.

      2. Stare Decisis

      The United States Supreme Court has not settled the issues in this case. The

fundamental difference between ​Van Orden a​ nd ​McCreary County​ was not the

design of the monument, but the fact that the monument in ​Van Orden h​ ad been

present for decades without being perceived as an attempt to establish religion,

                                       ​ ere of recent vintage and rather obviously
while the displays in ​McCreary County w

placed with the intent of favoring a particular religion.

      Here, too, the evidence will show that the placement of the Ten

Commandments monument on the State Capitol Grounds was recent. There was

controversy and a wealth of public statements making it clear that the purpose of

the monument here was to express the state’s preference for a particular version of

the Christian religion.




                                          10
      3.     Rule 26(b).

      The documents sought here are relevant to the sectarian purpose of placing

the monument. ​The circumstances surrounding the placement of a monument on

public property are directly relevant to both its purpose and a determination as to

whether it constitutes an endorsement of religion. Courts must review the context

of modern displays placed on public property. As the Supreme Court decided in

McCreary Cty. v. ACLU of Ky.,​ 545 U.S. 844, 866 (2005)​ ​the Court could not

disregard “perfectly probative evidence,” as it was required to review the history

and context of the display.. The Supreme Court has long recognized that religious

endorsement encompasses “the government's lending its support to the

communication of a religious organization's religious message.” ​Cty. of Allegheny

v. ACLU Greater Pittsburgh Chapter,​ 492 U.S. 573, 601 (1989). Thus, information

relating to the financial sponsorship of the Ten Commandments monument in this

case from the organization sponsoring it is highly relevant.

      Several courts deciding modern Ten Commandments cases have specifically

recognized religious connections between the financial sponsor of the monument

and the placement of the monument. ​See Felix v. City of Bloomfield,​ 841 F.3d 848,

852 (10th Cir. 2016) (“Mauzy then contacted a local business to begin constructing

the Monument and reached out to two local churches for donations to fund its



                                         11
construction.”); ​Prescott v. Oklahoma Capitol Pres. Comm'n​, 2015 OK 54, ¶ 6,

373 P.3d 1032, 1046–47 (The Act was sponsored by State Representative Mike

Ritze of Broken Arrow, who is an ‘[o]rdained Southern Baptist Deacon and

Sunday School teacher.’​ ​Representative Ritze not only voted to approve the Act,

but after the passage of the Act, Representative Ritze personally contracted with SI

Memorials for the creation of the monument.”); ​Green v. Haskell Cty. Bd. Of

Comm'rs​, 568 F.3d 784, 790-91 (10th Cir. 2009) (“After receiving approval from

the Board, Mr. Bush raised the necessary funds through religious groups in the

community….This ceremony was organized by Mr. Bush, who informed the

churches that had participated in the fundraising effort for the Monument that it

would be taking place.”)

      4.     The Documents in the possession of AHHF and Sen. Rapert are

neither irrelevant nor privileged.

      For the reasons set forth above, the documents sought by the ​Orsi​ Plaintiffs

are clearly relevant.

      5.     Associational Privacy

      As to the assertion of privilege, the affidavits of Senator Rapert and Mr.

Quattlebaum undeniably adopt the language necessary to raise an issue of an

associational privilege. But that is all they do. The affidavits are conclusory and



                                         12
appear to have been drafted for the specific purpose of raising this defense, and

none other.

       It is highly implausible that donors to the effort to place this Monument on

the State Capitol grounds are subject to any reasonable fear of retaliation. This

implausibility is illustrated in part by the fact that numerous donors were named in

a filing that Senator Rapert made in this very Court. See Docket 84-1. There is no

evidence that any of the donors listed in the exhibit filed by Senator Rapert ever

suffered any consequences whatsoever for their involvement in this endeavor to

place the monument on the State Capitol grounds.

      There is no evidence that disclosure of donors’ names in this case would put

them at any risk comparable to the risk suffered by supporters of equal rights for

African Americans would have suffered in Alabama in 1958 (See. NAACP v.

Alabama, 357 U.S. 449, 78 S.Ct. 1163 (1958). Likewise, there is little question

that opposition to same-sex marriage in California in 2010 was a highly

controversial issue with people holding strong opinions on both sides. (See Perry

v. Schwarzenegger, 591 F.3d 1147 (9th Cir. 2010) Nothing similar to the risk of

adverse consequences from being identified with either side of these controversial

issues is involved here. Nobody has expressed any objection to the Ten

Commandments themselves. The objection is to placing the Ten Commandments



                                         13
on public property under circumstances that evince a state preference for the

Christian religion.

       This Court can take judicial notice of the fact that there are numerous

denominations of the Christian religion practiced in the State of Arkansas, with

very little if any adverse consequences to the practitioners, however open and

public their practice may be. However, before simply asserting that these affidavits

were produced in bad faith for the sole purpose of avoiding discovery, the Orsi

Plaintiffs believe it is appropriate for this Court to allow either discovery on this

point or live testimony at a hearing at which time Senator Rapert and Mr

Quattlebaum should be given the opportunity to explain the facts, if any, that

underlie their conclusions.

      6.     The Movant’s Equal Protection argument does not have anything

to do with the Orsi Plaintiffs’ seeking these records.

      The AHHF argues here about the theory of the intervenors. It is the ​Orsi

Plaintiffs who seek these documents consistent with the allegations of their

complaint.

      7.     The AHHF’s Request for a Protective Order is without merit.

      The ​Orsi ​Plaintiffs do not deny that a long and detailed telephone

conversation was held involving counsel for the AHHF, counsel for the Orsi



                                          14
Plaintiffs, and others. However, the request for a Protective Order is without

merit.

                                    CONCLUSION

         For the reasons set forth above, there is a legitimate dispute between the

parties in this matter, and the involvement of the AHHF is significant in the

resolution of that dispute. The AHHF’s affidavits are bare, conclusory assertions

inconsistent with their prior actions and unsupported by any factual basis. In the

event the Court is willing to consider those affidavits, discovery should be had as

to the reliability of those affidavits. Otherwise, the Court should grant Plaintiffs’

Motion for an Order to show cause.

         WHEREFORE, this Court should issue an Order to Show Cause directing

Sen. Rapert to show why he should not be held in contempt for failure to comply

with the subpoena ​duces tecum.​

                                         Respectfully Submitted


                                         MONICA L. MILLER
                                         Attorney for Plaintiffs
                                         American Humanist Association
                                         1777 T Street N.W.
                                         Washington, D.C. 20009
                                         Telephone: (202) 238-9088
                                         Facsimile: (202) 238-9003
                                         Email: mmiller@americanhumanist.org
                                         CA Bar: 288343 / DC Bar: 101625


                                           15
PATRICK C. ELLIOTT
Senior Counsel
Freedom From Religion Foundation
PO Box 750
Madison, WI 53701
(608) 230-8443
WI Bar No. 1074300

and

Baker Schulze Murphy and Patterson
2311 Biscayne Drive
Suite 300
Little Rock, AR 72227
Telephone: (501) 537-1000
Facsimile: (501) 537-1001
www.bsmp.law

J.G. “Gerry” Schulze
Attorney at Law
Ark. Bar No. 83156
gschulze@bsmp.law




 16
